Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 9-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sano (JP 2008-132010, see English translation).
Regarding claim 1, Sano teaches an information processing apparatus, comprising: a plurality of board portions (spacer memebers 110, Sano, [0054]); an acquisition unit placed on one of the board portions (microphone, Sano, [0051]) and configured to acquire information associated with a wearer (heart rate detection, Sano, [0060]); and a connection portion being flexible (each sensing unit is attached to flexible sheet, Sano, [0056]) and configured to connect the board portion to another of the board portions (sensing units 100 are spaced aprat from each other in an array, Sano, [0056], fig 2).
Regarding claim 2, Sano teaches the information processing apparatus according to claim 1, wherein the connection portion includes a flexible printed board (flexible sheet to which sensor is attached, Sano, [0056]).
Regarding claim 3, Sano teaches the information processing apparatus according to claim 1, wherein the board portion has a recess portion (airway 108, [0052]), and the connection 
Regarding claim 4, Sano teaches the information processing apparatus according to claim 1, wherein the acquisition unit includes a microphone (107, [0051]).
Regarding claim 5, Sano teaches the information processing apparatus according to claim 4, further comprising: a vibration isolator placed adjacent to the board portion having the acquisition unit placed thereon, or the acquisition unit (reflecting member made of hard rubber, [0044]).
Regarding claim 9, Sano teaches the information processing apparatus according to claim 1, wherein the board portion is placed such that the board portion and the other of the board portions are arranged in a normal direction of a board surface of the other of the board portions (spacer members are orthogonal to arrangement of other space members, [0054]).
Regarding claim 10, Sano teaches the information processing apparatus according to claim 9, wherein a vibration isolator is placed between the board portion and the other of the board portions (non-vibrating region, [0053]).
Regarding claim 11, Sano teaches the information processing apparatus according to claim 9, wherein the board portion is connected to the other of the board portions by an elastic member (shock absorbing member made of elastic material, [0125]).
Regarding claim 12, Sano teaches the information processing apparatus according to claim 1, further comprising: a recording unit configured to record information (biological information collecting apparatus, [0005]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


All assertions made herein with respect to obviousness shall be understood to mean obvious at the time the application was effectively filed unless otherwise stated. Moreover, any assertions of obviousness shall be understood to be assertions that something would have been obvious to one of ordinary skill in the art unless otherwise stated.
	
Claims 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Sano.
Regarding claim 6, Sano teaches the information processing apparatus according to claim 5.
Although Sano does not explicitly teach the feature wherein the acquisition unit is placed on, of three of the board portions arranged, the board portion at a center, it would have been obvious to ration microphones in order to reduce cost therefore choosing an evenly spaced arrangement or pattern of distributing the limited sensors including every third board portion.
	Regarding claim 7, Sano teaches the information processing apparatus according to claim 5.
Although Sano does not explicitly teach the feature wherein the acquisition unit is placed on, of three of the board portions arranged, the board portion at an end, it would have been obvious to ration microphones in order to reduce cost therefore choosing an evenly spaced arrangement or pattern of distributing the limited sensors including every third board portion...

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Sano and Ohbayashi (US 20060145570).
Regarding claim 8, Sano teaches the information processing apparatus according to claim 4.
Although Sano does not teach wherein a tapered sound hole portion is formed in a portion, opposite to the acquisition unit, of an exterior portion of the information processing apparatus, Ohbaysashi teaches a tapered sound hole “E” (Ohbayashi, fig 1) in a sound detecting mechanism/microphone (Ohbayashi, [0001]) and it would have been obvious to use a tapered sound hole in Sano since doing so is the use of a known technique to improve a similar system ihjn the same way.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Sano and Davis (US 20190329731).
Regarding claim 13, Sano teaches the information processing apparatus according to claim 1.
Although Sano does not explicitly teach the feature further comprising: a communication unit placed on one of the board portions and configured to communicate with an external apparatus, Davis teaches a sensing unit that may include a radio transmitter (Davis, [0016]) and it would have been obvious to incorporate a transmitter in the system of Sano since doing so is the use of a known technique to improve a similar system in the same way.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kile Blair whose telephone number is (571)270-3544.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KILE O BLAIR/            Primary Examiner, Art Unit 2651